WESTCOTT, J.,
delivered the opinion of the court.
This is an appeal in chancery from a judgment sustaining a demurrer to the answer of defendant, William Edwards. No such pleading as a demurrer to an answer in chancery is known to the practice in this State. After answer the next step is to except for insufficiency or impertinence, to ■set the cause down for hearing upon bill and answer, or to ■file replication. While there was no objection by defendant to the filing of this demurrer by plaintiff, and while the defendant went to a hearing upon the demurrer, without objection, still this court cannot sanction a totally unauthorized practice. We cannot determine what is the legal effect of an unauthorized pleading, because the law gives it none, and the judgment based upon it can only be reversed. It is an irregularity necessarily resulting in a reversal of the judgment.
The judgment is reversed, and the case is remanded, with directions to strike the demurrer from the files, and for such further proceedings as are not inconsistent with this opinion and conformable to law.